                                         Case 4:17-cv-03820-JSW Document 226 Filed 03/17/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL ORTIZ,                                     Case No. 17-cv-03820-JSW
                                                        Plaintiff,                          ORDER CONVERTING PRETRIAL
                                   8
                                                                                            CONFERENCE TO REMOTE
                                                   v.                                       HEARING AND DENYING
                                   9
                                                                                            ADMINISTRATIVE MOTION FOR
                                  10     AMAZON.COM LLC, et al.,                            REMOTE APPEARANCES AS MOOT
                                                                                            AND INSTRUCTIONS TO PARTIES
                                                        Defendants.                         REGARDING TRIAL DATE
                                  11
                                                                                            Re: Dkt. No. 225
                                  12
Northern District of California
 United States District Court




                                  13
                                              This matter is scheduled for a pretrial conference on March 29, 2021. Although the Court
                                  14
                                       intended to hold the pretrial conference in person, due to logistical considerations necessitated by
                                  15
                                       the Court’s safety protocols, it CONVERTS the pretrial conference to a remote proceeding to be
                                  16
                                       conducted by Zoom webinar. The parties will receive the information necessary to access the
                                  17
                                       proceeding in the docket entry that will accompany this Order, and it is available on this Court’s
                                  18
                                       webpage on the Court’s website (https://www.cand.uscourts.gov/judges/jsw). In light of this
                                  19
                                       ruling, the Court DENIES as moot Defendants’ administrative motion to permit remote
                                  20
                                       appearances.
                                  21
                                              The Court also advises the parties that because of those logistical considerations and
                                  22
                                       because the Court has been required to schedule a criminal jury trial on April 26, 2021, which is
                                  23
                                       likely to run for two court weeks, the Court will not proceed with an in-person bench trial on April
                                  24
                                       19, 2021.
                                  25
                                              The parties have estimated they would require 33.5 hours for direct testimony, although
                                  26
                                       some of their witnesses appear to be cumulative. The Court intends to set time limitations at the
                                  27
                                       pretrial conference, and it will endeavor to provide the parties with rulings on Defendants’
                                  28
                                          Case 4:17-cv-03820-JSW Document 226 Filed 03/17/21 Page 2 of 2




                                   1   motions in limine and other issues raised by the trial brief in advance of that date and, if so, will

                                   2   require the parties to meet and confer to adjust their time estimates.

                                   3          Because the Court does not wish to interrupt this proceeding to begin the criminal trial, the

                                   4   Court intends to continue this matter to a date when it can proceed without interruption. The

                                   5   Court ORDERS the parties to meet and confer in advance of the pretrial conference to discuss

                                   6   dates on which they and their witnesses would be available to start trial within the following time

                                   7   frames: June 21, 2021 (with trial to run no later than July 2, 2021) or any Monday beginning

                                   8   August 9, 2021 through August 23, 2021. At this juncture, the parties should operate under the

                                   9   assumption that the bench trial will proceed remotely, although the Court will revisit that issue as

                                  10   the Northern District adjusts its safety protocols to account for changed circumstances.

                                  11          IT IS SO ORDERED.

                                  12   Dated: March 17, 2021
Northern District of California
 United States District Court




                                  13                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
